internal_revenue_service number release date index number ----------------------------------------------------------- ---------------------- --------------------------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ---------------- telephone number -------------------- refer reply to cc fip plr-143126-13 date march legend company ----------------------- ---------------------------------------------------------- llc sub state state year year year year year date date date date ----------------------------------------------------- -------------------------------- ------------ ------------ ------ ------ ------ ------ ------ ----------------------- ------------------ ------------- ------------------ plr-143126-13 date a -------------- --- dear ------------------- this is in reply to a letter dated date requesting on behalf of llc and sub an extension of time under sec_301_9100-1 of the procedure and administration regulations to file a taxable_reit_subsidiary trs election for sub under sec_856 of the internal_revenue_code facts company is a state trust that has elected to be treated for federal_income_tax purposes as a reit since year company’s primary business is owning and leasing real properties both directly and also indirectly through other entities company owns an a percent interest in llc llc has elected to be treated as a reit beginning with its taxable_year ending december year on date llc organized sub as a wholly owned state limited_liability_company since date llc has continuously held a interest in sub under sec_301_7701-2 of the procedure and administration regulations sub was as of date a disregarded_entity for federal tax purposes and was thereby not treated as an entity separate from llc sub was organized to engage in operations that would produce gross_income that would not be qualifying_income for a reit under sec_856 or sec_856 of the code to obviate adverse tax results llc decided to elect trs status for sub because that status is only available to an entity classified as a corporation for federal tax purposes llc decided to elect to change sub’s status from that of a disregarded_entity to that of corporation llc anticipated that sub would begin operations in year accordingly on date in year llc and sub signed form_8875 taxable_reit_subsidiary election electing trs status for sub and filed it about the same time about twenty days later on date llc and sub signed form_8832 entity classification election electing_corporation classification for sub and filed it about the same time plr-143126-13 both forms designated date as the effective date for the respective elections date is within days prior to the filing_date of the trs election date however is more than prior to the filing_date of the form_8832 classification election date in the form_8832 was chosen through inadvertence under sec_301_7701-3 of the regulations if a form_8832 election specifies an effective date more than days prior to the date of the filing of the election the effective date i sec_75 days prior to the filing under the regulation the effective date of the form_8832 election for sub’s corporation status is date the effective date for its trs status however is date an earlier date on date sub would have been a disregarded_entity under sec_301_7701-3 it would therefore not have been a corporation and thus it would have been ineligible for the form_8875 trs election the effective date on the form_8875 election was invalid because on that date sub was not regarded as a corporation tax preparers noticed the discrepancies in the effective dates for the elections in year the year after sub started its operations and informed the executive officer responsible for llc and sub in year the executive officer however does not recall being advised that serious questions existed about sub’s entity classification and trs status until year about two years later the following representations are made in connection with the request for an extension of time to file a form_8875 on behalf of llc and sub the request for relief was filed before the failure to make the regulatory election was discovered by the internal_revenue_service granting the relief requested will not result in llc or sub having a lower tax_liability in the aggregate for all years to which the election applies than the taxpayers would have had if the election had been timely made taking into account the time_value_of_money llc and sub do not seek to alter a return position for which an accuracy- related penalty has been or could have been imposed under sec_6662 of the code at the time the taxpayers requested relief and the new position requires or permits a regulatory election for which relief is requested llc and sub failed to file the election inadvertently llc and sub have not used hindsight to seek an extension of time to make the election llc and sub always had the intent to elect trs status for sub if llc and sub had been plr-143126-13 advised by their tax professionals of the need for a different effective date they would have specified a different one law and analysis sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a taxable_reit_subsidiary to be eligible for treatment as a taxable_reit_subsidiary sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition the election and the revocation may be made without the consent of the secretary in announcement 2001_1_cb_716 the internal_revenue_service service announced the availability of form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a taxable_reit_subsidiary the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year the instructions further provide that the effective date of the election cannot be more than months and days prior to the date of filing the elections or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service officers of both the reit and the taxable_reit_subsidiary must jointly sign the form which is filed with the irs service_center in ogden utah sec_301_9100-1 of the regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose deadline is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i of the regulations sets forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money plr-143126-13 conclusion based upon the facts and representations submitted we conclude that llc and sub have shown good cause for granting a reasonable extension of time to elect to have sub be treated as a taxable_reit_subsidiary under sec_856 of the code accordingly llc and sub are granted days from the date of this letter to file a form_8875 electing trs status and designating an effective date in year on or after the effective date of the form_8832 election this ruling is limited to the timeliness of the filing of llc and sub’s form_8875 for purposes of the election under sec_856 of the code this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether company or llc otherwise qualifies as a reit under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of llc or sub is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above in particular no opinion is expressed on the timeliness of the form_8832 or the validity of the effective date therein this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours thomas m preston thomas m preston senior counsel branch office of the associate chief_counsel financial institutions and products
